DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (WO 2018/215870) (Schwartz) in view of Cast Polypropylene (CPP) Film: An Interesting Product and Growing Market (Laverde).
	The examiner has provided the non-patent literature document, Laverde, with the Office Action mailed 10/16/2020. The citation of prior art refers to the provided document. 
In reference to claim 1-5, Schwartz teaches a fire-retardant composite ([0002]). The fire-retardant composite is a sandwich-type structure having a thermoplastic core positioned between two thermoplastic laminates ([0030]) (corresponding to a core layer; skin layers). The thermoplastic core has a honeycomb structure ([0039]) (corresponding to the core layer includes one of a honeycomb structure). Schwartz further teaches the core materials include a fire-retardant polypropylene (PP) ([0040]) (corresponding to the core layer is formed of a thermoplastic resin; the core layer is formed of polypropylene (PP)).
The laminates includes one or more plies, where each ply is a unidirectional ply or a ply having fibers substantially all of which are aligned in a single direction ([0054]). The fibers are dispersed within a matrix material or pressed into a thermoplastic polymer matrix material ([0048]-[0053]) (corresponding to the skin layers comprise continuous fiber thermoplastic (CFT)).
corresponding to a predetermined curved; disposed along a curved surface of the core layer).
Schwartz further teaches the laminate is made of 3 plies, 5 plies and 7 plies, wherein the thickness of laminate having 3 plies is 0.83 mm, the thickness of the laminate having 5 plies is 1.31 mm and the thickness of the laminate having 7 plies is 1.62 mm ([0072]; Table 2) (corresponding to a thickness of the skin layers is about 0.4 mm to 1.0 mm).
Schwartz further teaches sample No. 4 is a composite of a laminate consolidated with a foam core, the laminate in sample No. 4 includes two 3 ply laminates and a PET core ([0077]; Table 2). The thickness of composite sample No. 4 is 17.0 mm (Table 5).
Given that the thickness of the laminate having 3 plies is 0.83 mm and the composite of sample No. 4 includes two 3 ply laminates and a core, the thickness of the core can be calculated by subtracting the thickness of each laminate from the total thickness of the composite and is 15.34 mm (i.e., 17.0 mm - (2*(0.83 mm)) = 15.34 mm) (corresponding to a thickness of the core layer is about 10 mm to 20 mm).
Schwartz further teaches the composite can include a cap layer material ([0034]). The cap layer can be an extruded film material having chemical resistance to cleaning agents, an aesthetic film material or an anti-microbial surface ([0034]).
In light of the motivation of Schwartz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the composite to include a cap layer material on the outermost surfaces of the composite, in order corresponding to mid layers disposed on surfaces of the skin layers).
Schwartz does not explicitly teach the cap layers comprise a cast polypropylene (CPP) film or a thickness of the cap layers is about 0.5 mm to 2.0 mm, as presently claimed.
With respect to the presently claimed thickness, Schwartz teaches the composite has an overall thickness of 1 to 100 mm, wherein the thickness can vary depending on the desired weight % of each laminate and can be controlled by the thickness of the plies used to make the laminate ([0032]). It has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Given that Schwartz discloses an overall thickness of from 1 to 100 mm, wherein the overall thickness varies depending on the desired weight % of each laminate and is controlled by the thickness of the plies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the thickness of the cap layers, 
With respect to the cap layers composition, Laverde teaches cast polypropylene (CPP) films have excellent film clarity and gloss, are lower in cost than other films, are higher in stiffness than PE films, provide good barrier to moisture and odors, are versatile for use as a base film for laminates and are able to be metallized (P- 1).
In light of the motivation of Laverde, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cap layers of Schwartz to include CPP films, in order to provide a cap layer having excellent film clarity and gloss, higher stiffness and be a good barrier to moisture and odors, and thereby arriving at the presently claimed invention.
While Schwartz in view of Laverde teaches the composite can be used in transportation components and further that the composite is compliant with external body shell (wall and underframe), external exterior ducts, external design features and external door standards (Schwartz, [0037]; [0058]) (corresponding to an external panel for a vehicle), it is noted that the recitation in the claims that the panel is “exterior” and “for a vehicle” is merely intended use. Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. exterior or for a vehicle, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In reference to claims 6 and 7, Schwartz in view of Laverde teaches the limitations of claim 5, as discussed above. Schwartz teaches the laminates are made of one or multiple plies ([0042]). The at least one ply includes a thermoplastic fire-retardant polymeric matrix having a plurality of fibers dispersed therein ([0050]).
Schwartz further teaches two or more plies including two or more unidirectional first plies and one or more unidirectional second plies, where stacking is preformed such that: (1) fibers of the first ply are aligned in a first direction; (2) fibers of the one or more second ply are aligned in a second direction that is perpendicular to the first direction; and (3) the one or more second plies are disposed in contact with one another between two of the first plies ([0050]) (corresponding to the continuous fiber thermoplastic (CFT) includes: a first layer having fibers arranged in a first direction; a second layer stacked on the first layer and having fivers arranged in a direction perpendicular to the first direction).
corresponding to a resin with which the first layer and the second layer are impregnated).
Given that Schwartz teaches stacking two or more plies including the first unidirectional ply and the second ply, where one or more second plies are disposed between first plies ([0050]), it is clear that the first unidirectional ply and second ply are stacked repeatedly and continuously when there are more than two plies (corresponding to the first layer and the second layer are repeatedly stacked continuously).
In reference to claim 8, Schwartz in view of Laverde teaches the limitations of claim 6, as discussed above. Schwartz further teaches the at least 2 or more plies have a thickness of about 0.25 to 5 mm ([0050]) (corresponding to each thickness of the first layer and second layer is 0.2 mm to 0.3 mm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 11, Schwartz in view of Laverde teaches the limitations of claim 1, as discussed above. Schwartz further teaches adherent layers used to improve the adhesion between laminates and the core, the adherent layer includes polypropylene, polypropylene-polyethylene terephthalate blends, a combination thereof or blend thereof ([0031]) (corresponding to a fleece layer between the core layer and the skin layers in a state in which the mid layers are disposed on the surfaces of the skin layers).
.
Response to Arguments
In response to amended claim 1, which recites an exterior panel for a vehicle, comprising a core layer; skin layers and mid layers, “wherein the mid layers comprise a cast polypropylene (CPP) film, wherein a thickness of the core layer is about 10 mm to 20 mm, and a thickness of the skin layers is about 0.4 mm to 1 mm, and wherein a thickness of the mid layers is about 0.5 to 2.0 mm”, it is noted that Schwartz et al. (WO 2018/215870) (Schwartz), Legler et al. (US 2011/0101731) (Legler), Shields et al. (US 2013/0337219) (Shields) and Stamp et al. (US 2012/0315429) (Stamp) alone or in combination do not meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over reach of Schwartz, Legler and Shields in view of Stamp are withdrawn. However, the amendment necessitates a new set of rejections as set forth above.

Applicants primarily argue:
“it was acknowledged that the Schwartz reference does not teach or suggest that the cap layer material includes a cast polypropylene (CPP) film.
The Laverde reference was cited allegedly to remedy the deficiencies of Schwartz. In Laverde, it is described that CPP films have various properties such as ‘high clarity,’ low cost, ‘[h]igher stiffness than PE films, ‘[g]ood barrier to moisture and odors,’ ‘[v]ersitile for use as a base film for laminates,’ etc.
However, even if Laverde is somehow combined with Schwartz, the proposed combination would not teach or suggest that a CPP fil is configured to avoid external exposure of a core layer (e.g., a honeycomb structure), where a thickness of the CPP film is controlled such that: ‘a thickness of the mid layers is about 0.5 mm to 2.0 mm,’ as claimed.”
Remarks, p. 7

	The examiner agrees that Schwartz does not disclose a thickness of the cap layers, as set forth in the rejection above. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to adjust the thickness of the cap layer for the intended application and further to provide chemical resistance to cleaning agents, an aesthetic effect or anti-microbial surface on the composite efficiently and still be able to form a workable composite, without sacrificing other functions/properties in the other layers in the composite, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Therefore, absent evidence to the contrary and for the reasons set forth in the rejection above, Schwartz in view of Laverde teaches the limitations of the presently claimed invention. 

Therefore, Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.O./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784